UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 6, 2014 SPHERIX INCORPORATED (Exact name of registrant specified in its charter) Delaware 0-5576 52-0849320 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6430 Rockledge Drive, Suite 503, Bethesda, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (703) 992-9260 Not Applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Spherix Incorporated (the “Company”) is filing this Amendment No. 1 to Form 8-K (this “Amendment”) to amend its Current Report on Form 8-K dated as of January 6, 2014, originally filed with the United States Securities and Exchange Commission on January 7, 2014 (the “Original Form 8-K”). This Amendment is being filed to correct the caption of the primary disclosure to clarify that the disclosure constitutes Regulation FD disclosure furnished under Item 7.01 and to make a conforming change with respect to a reference to the exhibit to the Original Form 8-K. AMENDMENTS The Original Form 8-K is hereby amended as follows: 1. The caption reading “ITEM 8.01OTHER EVENTS.” In the Original Form 8-K is hereby deleted and replaced with the caption “ITEM 7.01REGULATION FD DISCLOSURE.” 2. The word “filed” in paragraph (d) under ITEM 9.01 of the Original Form 8-K is hereby deleted and replaced with the word “furnished”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPHERIX INCORPORATED Date: November 6, 2014 By: /s/ Anthony Hayes Name: Anthony Hayes Title: Chief Executive Officer
